DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 12, 2021 has been entered. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (US 20090046239) in view of Kim et al. (US 20130050619) hereinafter Kim ‘619 and Kim et al. (US 20080158496) hereinafter Kim ‘496.
Regarding claim 1, Watanabe discloses (Figs. 1(a)-12(b)) a flat panel display, comprising: two substrates (21, 23) disposed opposite to each other; a display medium (26) disposed between the substrates; and a photo spacer region where a plurality of layout units 
Watanabe does not necessarily disclose the layout units gradually become wider or higher from a center portion to four sides of the substrate, the rates of the leftward and rightward changes are the same, the rates of the upward and downward changes are different, and the rate of the upward change is greater than the range of the downward change; and wherein the area of one of the layout units at a top edge of one of the substrates is larger than the area of another layout unit at a bottom edge of the same substrate.
Kim ‘619 discloses (Figs. 1-27; in particular Figs. 1, 7, 9, 11, 17, 19) the layout units gradually become wider or higher from a center portion (for example in Fig. 17, portion in 21 where 41 and 53 are located) to four sides of the substrate (for example in Fig. 17, portions in 22 where 45 and 55 are located) (sections 0033, 0115). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Kim ‘619 to secure a quality margin and to prevent a gap high phenomenon. It also would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have particular layout units in different positions, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Kim ‘496 discloses (Figs. 9-10) the rates of the leftward (area of 602 perpendicular to 620) and rightward (area on other side of 602 parallel to leftward) changes are the same, the rates of the upward (area of 602 adjacent to 620) and downward (area on other side of 602 parallel to upward) changes are different, and the rate of the upward change is greater than the range of the downward change; and wherein the area of one of the layout units (702) at a top edge of one of the substrates is larger than the area of another layout unit at a bottom edge of the same substrate 
Regarding claim 3, Watanabe discloses (Figs. 1(a)-12(b)) the areas of the layout units (b) at two lateral sides of each substrate (21) are the same.
Regarding claim 5, Watanabe discloses (Figs. 1(a)-12(b)) the area of one of the layout units (b’s at top and bottom of a) at two lateral sides of one of the substrates is larger than the area of another layout unit (b at side of a) at a bottom edge of the same substrate.
Regarding claim 6, Watanabe discloses (Figs. 1(a)-12(b)) the photo spacer region provides a fixed distance between the substrates (21, 23; Fig. (1(b)).
Regarding claim 7, Watanabe discloses (Figs. 1(a)-12(b)) one of the layout units (a) is constituted by N by N layout subunits disposed in rows and columns.
Regarding claim 8, Watanabe discloses (Figs. 1(a)-12(b)) in one of the layout units, only one of the layout subunits (24) at the same row is provided with a photo spacer.
Regarding claim 9, Watanabe discloses (Figs. 1(a)-12(b)) in one of the layout units, only one of the layout subunits (24) at the same column is provided with a photo spacer.
Regarding claim 10, Watanabe discloses (Figs. 1(a)-12(b)) the display medium is liquid crystal (26).
Regarding claim 11, Watanabe discloses (Figs. 1(a)-12(b)) the layout unit is constituted by a plurality of layout subunits (a, b) disposed in rows and columns, and in one of the layout units, a portion of the layout subunits are provided with a photo spacer (24, 25), and the remaining portion of the layout subunits (portions in a and b where 24 and 25 are not located) are not provided with a photo spacer.
Claims 2 and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe, Kim ‘619, and Kim ‘496 in view of Kawata (US 20190033628).
Regarding claim 2, Watanabe do not necessarily disclose each layout unit has the same amounts of photo spacers disposed between the substrates.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the particular amount of photo spacers, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 12, Watanabe does not necessarily disclose a pixel matrix comprising a plurality of pixels, wherein some pixels are provided with the photo spacer, and other pixels are not provided with the photo spacer; and a compensation driving module which is configured to drive a luminance compensation to at least one of the pixels.
Kawata discloses (Figs. 1-28) a pixel matrix comprising a plurality of pixels (PX), wherein some pixels are provided with the photo spacer (PS), and other pixels are not provided with the photo spacer; and a compensation driving module (2, 3) which is configured to drive a luminance compensation to at least one of the pixels (sections 0043, 0045, 0047; “subpixel can be controlled individually”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Kawata to uniformly maintain the cell and to provide an image to the display.
Regarding claim 13, Watanabe does not necessarily disclose the compensation driving module is configured to drive the luminance compensation to the pixels which are provided with the photo spacers, or to the pixels which are not provided with the photo spacers.

Regarding claim 14, Watanabe does not necessarily disclose luminances of the pixels which are provided with the photo spacers are compensated, and luminances of the pixels which are not provided with the photo spacers are not compensated.
Kawata discloses (Figs. 1-28) luminances of the pixels (PX) which are provided with the photo spacers (PS) are compensated, and luminances of the pixels which are not provided with the photo spacers are not compensated (sections 0043, 0045, 0047; “subpixel can be controlled individually”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Kawata to uniformly maintain the cell and to provide an image to the display.
Regarding claim 15, Watanabe does not necessarily disclose luminances of the pixels which are not provided with the photo spacers are compensated, and luminances of the pixels which are provided with the photo spacers are not compensated.
Kawata discloses (Figs. 1-28) luminances of the pixels (PX) which are not provided with the photo spacers are compensated, and luminances of the pixels which are provided with the photo spacers are not compensated (sections 0043, 0045, 0047; “subpixel can be controlled individually”). It would have been obvious to one of ordinary skill in the art before the effective 
Regarding claim 16, Watanabe does not necessarily disclose the luminance compensation is to equalize luminance capacities controlled by the pixels.
Kawata discloses (Figs. 1-28) the luminance compensation is to equalize luminance capacities controlled by the pixels (PX) (sections 0043, 0045, 0047; “subpixel can be controlled individually”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Kawata to uniformly maintain the cell and to provide an image to the display.
Regarding claim 17, Watanabe does not necessarily disclose under the same displayed grayscale, grayscale values which are written into the pixels which are provided with the photo spacers are different from those written into the pixels which are not provided with the photo spacers.
Kawata discloses (Figs. 1-28) under the same displayed grayscale, grayscale values which are written into the pixels (PX) which are provided with the photo spacers are different from those written into the pixels which are not provided with the photo spacers (sections 0043, 0045, 0047; “subpixel can be controlled individually”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Kawata to uniformly maintain the cell and to provide an image to the display.
Regarding claim 18, Watanabe does not necessarily disclose the compensation driving module is implemented in a controller or a data driver.
Kawata discloses (Figs. 1-28) the compensation driving module is implemented in a controller (2, 3, CD, GD) or a data driver (SD) (sections 0043, 0045, 0047; “subpixel can be 
Regarding claim 19, Watanabe does not necessarily disclose the pixel comprises: a transistor switch; and a pixel capacitor coupled to the transistor switch, wherein a liquid crystal layer is disposed between two electrodes of the pixel capacitor.
Kawata discloses (Figs. 1-28) the pixel comprises: a transistor switch (SW); and a pixel capacitor (CS) coupled to the transistor switch, wherein a liquid crystal layer (LC) is disposed between two electrodes (PE, CE) of the pixel capacitor. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Kawata to provide an image to the display.
Response to Arguments
Applicant’s arguments with respect to claims 1-3 and 5-19 have been considered but are moot because the new ground of rejection does not rely on references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S CHANG whose telephone number is (571)270-5024.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES S CHANG/Primary Examiner, Art Unit 2871